MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Sep 05 2017, 6:10 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael R. Fisher                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lawrence Green,                                          September 5, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1703-CR-505
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey L. Marchal,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49G06-1511-F5-40630



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017        Page 1 of 9
[1]   In this appeal, Lawrence Green (“Green”) contends that the evidence was

      insufficient to support his conviction for his Level 5 felony conviction for

      leaving the scene of an accident resulting in death.


[2]   We affirm.


                                 Facts and Procedural History
[3]   At approximately 3:30 a.m. on November 8, 2015, twenty-three-year-old Roy J.

      Shelton (“Shelton”) was walking on the north side of East Sumner Avenue near

      South Oakland Avenue in Indianapolis. At 5:30 a.m., two 911 calls reported a

      body in the roadway of East Sumner Avenue east of the South Oakland Avenue

      intersection. One of the 911 callers reported hearing a loud noise outside her

      home a couple hours before she saw the body in the road. Indianapolis

      Metropolitan Police Department (“IMPD”) officers were dispatched to the

      scene and discovered Shelton’s body on the north side of East Sumner Avenue

      approximately 150 feet east of the intersection with Oakland Avenue. Shelton

      had suffered massive blunt force trauma injuries that resulted in his death. His

      autopsy revealed that his injuries were consistent with those sustained from

      contact with a motor vehicle.


[4]   The responding officers also found small vehicle parts and glass near Shelton’s

      body that matched a vehicle headlight assembly recovered a couple blocks

      away. From the parts and headlight assembly, IMPD detectives determined the

      vehicle involved in the accident was a green Ford Explorer model from 1991 to

      1993.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017   Page 2 of 9
[5]   Notice of the hit-and-run investigation and the suspected vehicle’s description

      were publicized to the media that day. The day after the hit-and-run, November

      9, 2015, the Beech Grove Police Department received an anonymous tip about

      a Ford Explorer that matched the police description parked at an address in

      Beech Grove, Indiana. IMPD detectives arrived at the scene and observed that

      the vehicle was missing one headlight and had damage to its right wheel well.

      They matched the vehicle parts and headlight assembly recovered on East

      Sumner Avenue to the Ford Explorer. A registration check revealed the vehicle

      belonged to Green. Also, during a search warrant executed later that day,

      marijuana was discovered in the console and the driver’s side door. Additional

      testing revealed that blood found on the vehicle contained Shelton’s DNA.


[6]   Green heard of the fatal hit-and-run on the news and surrendered himself to law

      enforcement on November 12, 2015. He was charged with Level 5 felony

      leaving the scene of an accident resulting in death and Class A misdemeanor

      possession of marijuana.


[7]   A bench trial was conducted on December 14, 2016. An officer who responded

      to the scene of the accident testified that it appeared that Shelton had been

      struck from behind. And the State admitted several photographs of the accident

      scene and medical reports establishing the extent of Shelton’s injuries.


[8]   Green testified on his own behalf. He claimed that while driving at a rate of

      approximately twenty-five miles per hour, he took his eyes away from the road

      to light a cigarette and felt the impact of his vehicle hitting something. Tr. p. 61.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017   Page 3 of 9
       He stated that he brought his vehicle to a stop one half block after the accident,

       exited, and inspected the front of the vehicle for damage. He then walked a few

       feet past his vehicle in the direction of the accident. In the dark, he did not see

       what he hit, and he returned to his vehicle and drove home. Green testified that

       he was not aware he had hit a person until he saw the news report the next day.

       Tr. pp. 70–71. Green admitted to possessing the marijuana found in his vehicle.


[9]    After reviewing the evidence in a bench trial, the trial court concluded that “this

       doesn’t look like an injury sustained at a low speed accident of twenty-five

       miles an hour. This young man had his spine severed. He had his ankle broken.

       He had a hole in his shoulder, among other things. He died because of multiple

       blunt force injuries.” Tr. pp. 86–87. The trial court concluded that Green should

       have known that the accident could have involved injury to another person and

       he should have called 911. Tr. p. 90.


[10]   The trial court found Green guilty of both charges. On February 9, 2017,

       Green’s sentencing hearing was held. The court considered the severe nature of

       the injuries as an aggravating factor and Green’s remorse as a mitigating factor.

       Green was sentenced to 180 days in the county jail for the Class A

       misdemeanor conviction to be served concurrently with the six-year sentence in

       the Department of Correction for the Level 5 felony conviction. Three years of

       the six-year sentence for the latter conviction were suspended to probation.

       Green now appeals.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017   Page 4 of 9
                                      Discussion and Decision
[11]   When we review the sufficiency of the evidence supporting a conviction, we

       must examine only the probative evidence and reasonable inferences therefrom

       that support the conviction. Lock v. State, 971 N.E.2d 71, 74 (Ind. 2012). We

       will neither assess witness credibility nor reweigh the evidence. Id. We will

       affirm a conviction unless no reasonable fact-finder could have found the

       elements of the crime proven beyond a reasonable doubt. Id. The evidence does

       not have to overcome every reasonable hypothesis of innocence, so long as an

       inference may reasonably be drawn from the evidence to support the

       conviction. Id.


[12]   On the date Green was charged,1 Indiana Code section 9-26-1-1.1 provided in

       pertinent part:


               (a) The operator of a motor vehicle involved in an accident shall
               do the following:

                   (1) Immediately stop the operator’s motor vehicle:

                         (A) at the scene of the accident; or

                         (B) as close to the accident as possible in a manner that
                         does not obstruct traffic more than is necessary.

                   (2) Remain at the scene of the accident until the operator does
                   the following:




       1
        Indiana Code section 9-26-1-1.1 was amended by Public Law 63-2016 in 2016 and Public Law 123-2017 in
       2017.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017    Page 5 of 9
                  (A) Gives the operator's name and address and the
                  registration number of the motor vehicle the operator was
                  driving to any person involved in the accident.

                  (B) Exhibits the operator’s driver’s license to any person
                  involved in the accident or occupant of or any person
                  attending to any vehicle involved in the accident.

            (3) If the accident results in the injury or death of another
            person, the operator shall, in addition to the requirements of
            subdivisions (1) and (2):

                  (A) provide reasonable assistance to each person injured
                  in or entrapped by the accident, as directed by a law
                  enforcement officer, medical personnel, or a 911
                  telephone operator; and

                  (B) as soon as possible after the accident, immediately
                  give notice of the accident, or ensure that another person
                  gives notice of the accident, by the quickest means of
                  communication to one (1) of the following:

                       (i) The local police department, if the accident occurs
                       within a municipality.

                       (ii) The office of the county sheriff or the nearest state
                       police post, if the accident occurs outside a
                       municipality.

                       (iii) A 911 telephone operator.

                                                ***

        (b) An operator of a motor vehicle who knowingly or
        intentionally fails to comply with subsection (a) commits leaving
        the scene of an accident, a Class B misdemeanor. However, the
        offense is:

                                                ***


Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017   Page 6 of 9
                   (3) a Level 5 felony if the accident results in the death of
                   another person . . .


       “The purpose of the statute is to provide prompt aid for persons who are injured

       or whose property is damaged and to sufficiently establish the identity of the

       parties so that they and police authorities may know with whom to deal in

       matters growing out of the accident.” Hudson v. State, 20 N.E.3d 900, 904 (Ind.

       Ct. App. 2014) (citations omitted).


[13]   The State alleged that Green, “being the driver of a vehicle that was involved in

       an accident, did knowingly or intentionally fail to stop the vehicle at the scene

       of said accident, or as close as possible thereto, and the said accident did result

       in the death of Roy Shelton[.]” Appellant’s App. p. 17. Green does not dispute

       that he was involved in the accident. He argues only that the State failed to

       prove that he “had the requisite knowledge or intent to support a conviction for

       leaving the scene of an accident resulting in death.” Appellant’s Br. at 9.


               A driver’s knowledge of the fact that an accident with injury has
               occurred is a necessary element of the proof in a prosecution for
               failure to stop. Yet a driver need not have actual knowledge that
               an accident has resulted in an injury to be convicted under the
               statute. Where conditions were such that the driver should have
               known that an accident occurred or should have reasonably
               anticipated that the accident resulted in injury to a person, the
               requisite knowledge is present. When a driver prosecuted for
               failure to stop asserts that he did not know he was involved in an
               accident causing injury, that assertion is a defense that goes to the
               issue of whether he possessed the requisite mens rea, and the
               credibility of that defense is an issue for the factfinder. The trier


       Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017   Page 7 of 9
               of fact may infer a defendant’s knowledge from circumstantial
               evidence.


       Hudson, 20 N.E.3d at 904–05 (citations and quotations omitted).


[14]   The State presented evidence that Green was traveling at a rate of speed that

       caused a significant impact to Shelton, which resulted in severe injuries causing

       his death. Shelton’s injuries included a severed spinal cord, fractures to his foot,

       right leg, right shoulder, pelvis, and multiple lacerations to the right side of his

       body. Green’s vehicle was damaged in the accident, and Shelton’s blood was

       discovered on the front passenger side of the car. And Shelton was struck from

       behind. Shelton’s body was lying in the roadway outside Estella Mendoza’s

       home, and Ms. Mendoza stated that she heard a loud noise outside her home in

       the early morning hours. Appellant’s App. p. 52.


[15]   This evidence supports the trial court’s judgment that Green should have

       reasonably anticipated that the accident resulted in injury to a person. See

       Hudson, 20 N.E.3d at 905. The trial court, as the trier of fact, discredited

       Green’s claim that he did not know that he hit another person and his own

       testimony in support of that defense. And we will not reweigh that evidence on

       appeal. See Lock, 971 N.E.2d at 74.


[16]   We therefore conclude that Green’s Level 5 felony leaving the scene of an

       accident resulting in death is supported by sufficient evidence.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017   Page 8 of 9
[17]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1703-CR-505 | September 5, 2017   Page 9 of 9